Citation Nr: 1032319	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a lumbar 
spine disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a cervical spine disorder.  

4.  Entitlement to a compensable disability rating for right 
tibial stress fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to February 1998.  
He also had several years of service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The issues of entitlement to service connection for a lumbar 
spine disorder, a cervical spine disorder, a left shoulder 
disorder and entitlement to a compensable disability rating for 
right tibial stress fracture are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for lumbosacral strain in a 
March 1998 rating decision and properly notified the Veteran, who 
did not initiate an appeal of that decision.

2.  The March 1998 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in June 2007. 

3.  Evidence received since the March 1998 rating decision 
regarding the Veteran's claim for service connection for a lumbar 
spine disorder is not cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The rating decision of March 1998 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted since the March 
1998 rating decision and the claim of entitlement to service 
connection for a lumbar spine disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an original claim for service connection 
for a lumbar spine disorder in March 1998.  The RO denied that 
claim in a March 1998 rating decision, finding that while there 
was evidence of a current lumbosacral strain there was no 
evidence of back problems during service.  Although the RO 
provided notice of this denial, the Veteran did not initiate an 
appeal of the rating decision.  Thus, the rating decision of 
March 1998 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The evidence of record at the time of the March 1998 rating 
decision included the Veteran's service treatment records and 
December 2007 pre-discharge examination, which showed an 
impression of lumbosacral strain.   

In June 2007, the Veteran filed a second claim for service 
connection for a lumbar spine disorder.  In connection with this 
claim, the Veteran submitted a March 2005 statement from Dr. 
H.B.H., the Veteran's private physician, wherein Dr. H.B.H. 
opined that the Veteran's current cervical spine disorder is 
related to his military service.  The RO also afforded the 
Veteran a VA examination in July 2007, which showed a diagnosis 
of "[l]umbar strains, recurrent, normal exam[ination]."  The RO 
denied this claim on the merits in January 2008 finding again 
that there was no evidence of back problems during military 
service and also no link between the diagnosed lumbosacral strain 
and the Veteran's military service.   

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that even though the January 2008 rating decision 
found that there was new and material evidence to reopen the 
claim, the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material evidence to 
reopen the claim.

Upon review of the record, the Board finds that evidence received 
since the March 1998 rating decision is new and material.  
Specifically, the March 2005 statement from Dr. H.B.H., the 
Veteran's private physician, wherein he opined that the Veteran's 
current cervical spine disorder is related to his military 
service is new and material.  The Board notes that the cervical 
spine and lumbar spine are connected and in close proximity to 
one another.  Thus, assuming the credibility of this evidence, 
see Justus, supra, the additional evidence is sufficiently 
significant that it raises a reasonable possibility of a valid 
claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board has reopened the issue addressed above.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

The Veteran's service treatment records are negative for 
complaints regarding the neck, low back, or left shoulder; 
however, during a December 1997 VA pre-discharge examination the 
Veteran complained of chronic low back pain since 1989.  The 
examiner diagnosed him with chronic lumbosacral strain.  In 
January 2003, a magnetic resonance imaging (MRI) scan of the 
cervical spine showed disc bulging at C5-6.  In January 2003, the 
Veteran also began complaining of left shoulder pain.  The 
Veteran underwent an anterior cervical discectomy and fusion in 
September 2004.  As above, in a March 2005 statement from Dr. 
H.B.H., the Veteran's private physician, Dr. H.B.H. opined that 
the Veteran's current cervical spine disorder was related to 
multiple injuries sustained while driving a tank during military 
service.  In July 2007 the Veteran underwent a VA spinal 
examination, and the examiner diagnosed him with cervical strain, 
recurrent, anterior cervical discectomy C5-6 and C6-7 with 
residuals; radiculopathy, left upper limb; and lumbar strains, 
recurrent, normal examination.  The July 2007 VA spinal examiner 
also opined that the left shoulder complaints were not due to 
chronic lumbosacral strains due to lack of supporting evidence 
and lack of proximity of joints.  In July 2007 the Veteran also 
underwent a VA joints examination, and the examiner diagnosed 
left shoulder tendonitis (impacted by cervical radiculopathy) and 
left cervical discectomy with residuals.   

It is unclear whether the Veteran has a current lumbar spine 
disorder.  Both the December 1997 and July 2007 VA examination 
reports show diagnoses of chronic/recurrent lumbosacral strain, 
but the July 2007 VA spinal examination report also indicated 
that examination of the lumbar spine was normal.  As such, 
clarification should be sought regarding whether the Veteran has 
a current lumbar spine disorder.  Also, given the possibility of 
an in-service lumbar spine disorder, the March 2005 statement 
from Dr. H.B.H. relating the Veteran's current cervical spine 
disorder to military service, the obvious link between the left 
shoulder disorder and the cervical spine disorder, and the 
uncertainty as to the etiology of the cervical spine disorder, on 
remand clarification should be sought as to whether the Veteran's 
cervical spine disorder is related to military service or a 
lumbar spine disorder.  

Also, private treatment records show that the Veteran underwent 
arthroscopic evaluation of the right knee with partial medial 
meniscectomy and chondral debridement of the trochlea with 
microfracture in June 2007.  Subsequently, the RO awarded a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
treatment necessitating convalescence resulting from the June 
2007 surgery.  The Veteran is currently service-connected for a 
right tibial stress fracture but it appears that this disorder 
may also encompass the right knee.  If the Veteran's right tibial 
stress fracture encompasses the right knee, the disability may be 
more appropriately rated under 38 C.F.R. § 4.71, DCs 5260 and 
5261 which pertain to limitation of motion of the knee.  
Unfortunately, the two most recent VA examination reports do not 
show range of motion for the right knee.  As such, the Veteran 
should be afforded another VA examination to determine whether 
the service-connected right tibial stress fracture encompasses 
the right knee and, if so, the extent of the disability of the 
right knee.   

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should afford the July 2007 VA 
spinal examiner the opportunity to 
supplement his report and specifically 
opine whether the Veteran has a current 
disorder of the lumbar spine.  The July 
2007 VA spinal examiner should also opine 
whether the Veteran's current diagnoses of 
cervical strain, recurrent, anterior 
cervical discectomy, C5-6 and C6-7 with 
residuals; radiculopathy, left upper limb; 
and left shoulder tendonitis can be 
related to the December 1997 pre-discharge 
diagnosis of lumbosacral strain or any 
other incident of service.  The claims 
folder must be made available to the 
examiner for review prior to review.  The 
examiner should provide a clear rationale 
for the conclusion(s) reached and cite the 
evidence relied upon or rejected in 
forming an opinion.  If the physician 
cannot respond without resorting to 
speculation, he/she should so indicate 
this and explain the reason why an opinion 
would be speculative.  

If the July 2007 VA spinal examiner is 
unavailable or another examination is 
needed, the RO should schedule the Veteran 
for a new VA examination and direct the 
new examiner to include such an opinion.

2.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
extent of the Veteran's right tibial 
stress fracture.  All diagnostic tests and 
studies indicated by the examiner should 
be performed including range of motion 
testing of the right knee.

The claims folder must be made available to 
the examiner for review prior to the 
examination.  
Based on the examination and review of the 
record, the examiner must answer the 
following questions:

a)  Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed right knee disorder is 
causally related to the Veteran's military 
service to include the Veteran's service-
connected right tibial stress fracture?

b)  If not, has the service-connected right 
tibial stress fracture resulted in nonunion 
or malunion of the knee or ankle?  If 
resulting in malunion is the malunion 
slight, moderate, or marked?

A complete rationale should be provided for 
any opinion expressed.  

3.	After completing any additional necessary 
development the RO should readjudicate the 
appeal.  If the claim is still denied the 
RO must furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


